IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD 0408-07


DANIEL LAYTON, Appellant

v.


THE STATE OF TEXAS






ON DISCRETIONARY REVIEW OF CASE 01-05-00950-CR
OF THE FIRST COURT OF APPEALS,

HARRIS COUNTY



Womack, J., filed a dissenting opinion.


	I would hold that the appellant's statements that he had taken Valium and that it was
probably not a good idea to have been drinking "on top" of it were admissible. They were not
scientific evidence, and the Rule 702 gatekeeping requirements should not exclude them.
	I would affirm the judgment of the Court of Appeals.
En Banc.
Delivered: February 4, 2009.
Publish.